      Case 3:20-cv-00221-ECM-SMD Document 1 Filed 03/27/20 Page 1 of 9



           IN TIIE UNITED STATE;)        VECOURT FOR THE
                    MIDDLE DISTRICT OF ALABAMA
                          EASTMAIN litRVISIONS: PS

ANTHONY M.(9IORDANO,                DEF1'
                                      )           •




      Plaintiff,

v.                                          Civil Action No.:

WESTROCK COMPANY and
WESTROCK COATED BOARD,
LLC

      Defendant.

                              NOTICE OF REMOVAL

      COMES NOW Defendant WestRock Services, LLC (incorrectly named in

the Complaint as WestRock Company and WestRock Coated Board, LLC)

("WestRock" or "Defendanr), pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and

1446, and gives notice of the removal of this action from the Circuit Court of

Russell County, Alabama, to the United States District Court for the Middle

District of Alabama, Eastern Division.

                         I.     Procedural Background

      1.     This case, styled Anthony M. Giordano v. WestRock Company and

WestRock Coated Board, LLC, was filed on or about February 15, 2020 in the

Circuit Court of Russell County, Alabama, bearing the case number 57-CV-2020-

900041.00.
       Case 3:20-cv-00221-ECM-SMD Document 1 Filed 03/27/20 Page 2 of 9



      2.     Defendant was served with the Summons and Complaint on February

26, 2020. A true and correct copy of all process, pleadings, and orders served upon

Defendant is attached hereto as Exhibit A.

      3.     This removal has been timely filed because it is filed within thirty(30)

days ofthe date the Defendant were served with the Summons and Complaint. See

28 U.S.C. § 1446(b).

      4.     This action could have been filed with this Court pursuant to 28

U.S.C. § 1331, inasmuch as Plaintiff asserts claims under 29 U.S.C. § 185 or as

Plaintiffs claims are preempted by that statute, and, in the alternative, other claims

are subject to this Court's supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

                         IL     Legal Basis For Removal

      5.     Under 28 U.S.C. § 1331, "Whe district courts shall have original

jurisdiction of all civil actions arising under the ... laws... ofthe United States."

"[A]ny civil action brought in a State court of which the district courts of the

United States have original jurisdiction, may be removed by the defendant or the

defendants, to the district court of the United States for the district and division

embracing the place where such action is pending." 28 U.S.C. § 1441(a).

      6.     In deciding whether a federal question exists, the court must apply the

well-pleaded complaint rule whereby the court looks to the face of the Complaint,

rather than to any defenses asserted by the defendant. See Caterpillar Inc. v.



                                          2
      Case 3:20-cv-00221-ECM-SMD Document 1 Filed 03/27/20 Page 3 of 9



Williams, 482 U.S. 386, 392 (1987). Consequently, the general rule is that a case

may not be removed to federal court on the basis ofa federal defense, including the

defense ofpreemption. See Caterpillar, 482 U.S. at 393.

      7.    There is, however, an exception, or corollary, to the well-pleaded

complaint rule. This exception is known as the "complete preemption" doctrine. Id.

Namely, where the removal petition demonstrates that the plaintiffs claims,

although couched in the language of state law claims, are federal claims in

substance, the preemptive force of federal law provides the basis for removal

jurisdiction. See Avco Corp. v. Aero Lodge No. 735, 390 U.S. 557 (1968). This

exception is recognized in the rare instance that Congress so "completely preempts

a particular area that any civil complaint. . . is necessarily federal in

character." Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58,63-64(1987).

      8.    Although the instances in which complete preemption has been

recognized are rare, the Supreme Court has found complete preemption with

regard to § 301 of the Labor Management Relations Act (29 U.S.C. §

185). See Avco Corp., 390 U.S. at 559.

      9.    Section 301 states, in relevant part:

      Suits for violation of contracts between an employer and a labor
      organization representing employees in an industry affecting
      commerce as defined in this chapter, or between any such labor
      organizations, may be brought in any district court of the United
      States having jurisdiction of the parties, without respect to the amount
      in controversy or without regard to the citizenship ofthe parties.
      Case 3:20-cv-00221-ECM-SMD Document 1 Filed 03/27/20 Page 4 of 9



      29 U.S.C.§ 185.

      10.     The law is well-settled that "the preemptive force of § 301 is so

powerful as to displace entirely any state cause of action 'for violation of contracts

between an employer and a labor organization.'" Franchise Tax Bd. V.

Construction Laborers Vaction Trust, 463 U.S. 1, 23 (1983)(citing Avco Corp.,

390 U.S. at 560).

      11.     Any such suit that is founded directly on rights created by a collective

bargaining agreement or substantially dependent upon an analysis of a collective

bargaining agreement is a "creature offederal law." Id.

      12.     Additionally, "if the federal cause of action completely preempts a

state cause of action, any complaint that comes within the scope of the federal

cause of action necessarily 'arises under' federal law."Id at 24.

      13.     The Eleventh Circuit has held that Alabama state-law claims that

implicate a collective bargaining agreement are completely pre-empted by §301 of

the LMRA. See Darden v. United States Steel Corp., 830 F.2d 1116, 1119 (11th

Cir. 1987)  (lt is well established that § 301 governs and, hence, preempts claims
that are either founded directly on rights created by a collective bargaining

agreement or substantially dependent upon an analysis of a collective bargaining

agreement.").




                                          4
      Case 3:20-cv-00221-ECM-SMD Document 1 Filed 03/27/20 Page 5 of 9



      14.    Section 301 of the LMRA "contemplates suits by and against

individual employees as well as between unions and employers." Hines v. Anchor

Motor Freight, Inc., 424 U.S. 554, 562 (1976). Furthermore, §301 suits

"encompass those seeking to vindicate 'uniquely personal' rights of employees

such as wages, hours, overtime pay, and wrongful discharge."Id

      15.    "When resolution of a state-law claim is substantially dependent upon

analysis ofthe terms of an agreement made between the parties to a labor contract,

that claim must either be treated as a §301 claim, or dismissed as preempted by

federal labor-contract law." Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 220

(1985).

                                III.   Legal Application

      16.    Plaintiff's Complaint asserts three counts: (i) breach of the parties'

2013 settlement agreement, (ii) retaliatory discharge in violation of Ala. Code §

25-5-11.1, and (iii) outrage.

      17.    Plaintiff is seeking to enforce a settlement agreement from a 2012

lawsuit that necessarily requires the interpretation of the relevant collective

bargaining agreement(s) between WestRock and the United Steelworkers, which at

all times germane to this lawsuit represented a certified bargaining unit of which

Plaintiff was a member.




                                           5
       Case 3:20-cv-00221-ECM-SMD Document 1 Filed 03/27/20 Page 6 of 9



       18.   Count one of Plaintiffs Complaint is premised on Plaintiffs

allegation that WestRock failed to comply with a 2013 settlement agreement,

which grants Plaintiff"all benefits to which he is entitled i.e. vacation pay, holiday

pay under the labor agreement."(Ex. A,at 9, at ¶ 29)(emphasis added).

       19.   Plaintiff's Complaint further alleges that "WestRock's failure to pay

benefits due to Giordano constitutes a violation ofthe Agreement."(Id., ¶ 35.)

       20.   Moreover, Plaintiffs Complaint specifically references language from

the 2016 Labor Agreement between WestRock and the United Steelworkers.(Id. at

8,If 26.)

       21.   The viability ofPlaintiffs first count depends on what "benefits" he is

"entitlee to "under the labor agreement."(Id. at 9, ¶ 29.) Accordingly, Plaintiffs

first claim is "substantially dependent upon analysis of the terms of [the]

agreement made between the parties to a labor contract" Allis-Chalmers Corp., 471

U.S. at 220. Therefore, that claim "must...be treated as a § 301 claim." Id.

       22.   Plaintiffs outrage claim is also necessarily dependent on an

interpretation of the relevant labor agreement. (See Ex. A at 11-12, ¶¶ 51-56.)

Therefore, this claim is also subject to preemption in its own right under § 301 of

the LMRA.

       23.   Even if Plaintiffs outrage claim was not preempted by the LMRA

(which it is), this Court has supplemental jurisdiction over this additional state-law



                                          6
       Case 3:20-cv-00221-ECM-SMD Document 1 Filed 03/27/20 Page 7 of 9



claim under 28 U.S.C. § 1367, as it arises from the same transaction or occurrence

as the breach of settlement agreement claim.'

       24.    As at least one of Plaintiffs causes of action arises under 29 U.S.C. §

185, over which this Court has original federal question jurisdiction, Plaintiffs

Complaint is proper for removal under 28 U.S.C. § 1441(a).

                  IV.     A11 Requirements For Removal Are Satisfied

       25.    A Notice of Filing Notice of Removal, with a copy of this Notice of

Removal attached, is being filed with the Clerk of the Circuit Court of Russell

County, Alabama, as provided by law, and written notice is being sent to Plaintiff.

       26.    All properly joined and served defendants join in and consent to this

removal.

       27.    The prerequisites for removal under 28 U.S.C. § 1441 have been met.

       28.    The United States District Court for the Middle District of Alabama,

Eastern Division, is the federal judicial district encompassing the Circuit Court of

Russell County, Alabama, where this suit was originally filed. Venue is therefore

proper under 28 U.S.C. § 83(a)(2) and § 1441(a).




1 Defendant concedes that Plaintiffs second count for retaliatory discharge under Ala. Code §
25-5-11.1 is not removable under 28 U.S.C. § 1445(c), which prohibits the removal of claims
"arising under the workmen's compensation lawe of a State. The Eleventh Circuit has held that
retaliatory discharge claims under Alabama law cannot be removed to pursuant to this provision.
See Reed v. Heil Co.,206 F.3d 1055(11th Cir. 2000). However,Plaintiffs remaining two counts
are removable and should not be remanded to Russell County Circuit Court.


                                              7
      Case 3:20-cv-00221-ECM-SMD Document 1 Filed 03/27/20 Page 8 of 9



      29.    The allegations of this Notice are true and correct and within the

jurisdiction of the United States District Court for the Middle District of Alabama,

and this cause is removable to the United States District Court for the Middle

District of Alabama, Eastem Division.

      30.    If any question arises as to the propriety of removal of this action,

Defendant respectfully requests the opportunity to present a brief and oral

argument in support ofits position that this cause is removable.

      31.    Nothing in this Notice of Removal shall be interpreted as a waiver or

relinquishment of any ofthe Defendant's rights to assert any defense or affirmative

matter.

      WHEREFORE,PREMISES CONSIDERED, Defendant, by and through its

counsel, desiring to remove this civil action to the United States District Court for

the Middle District of Alabama, Eastem Division, being the district and division

for the county in which such civil action is pending, prays that the filing of this

Notice of Removal, the giving of written notice thereof to Plaintiff, and the filing

of a copy of this Notice of Removal with the Clerk of the Circuit Court of Russell

County, Alabama, shall effect the removal ofsaid action to this Honorable Court.

                                       Respectfully submitted,


                                      Stephanie H. Mays
                                      Brock Phillips


                                         8
      Case 3:20-cv-00221-ECM-SMD Document 1 Filed 03/27/20 Page 9 of 9



                                       Attorneysfor Defendant

OF COUNSEL:
MAYNARD,COOPER & GALE,P.C.
1901 Sixth Avenue North
2400 Regions/Harbert Plaza
Birmingham, Alabama 35203-2618
(205)254-1000
(205)254-1999(fax)
smays@maynardcooper.com
bphillips@maynardcooper.com


                         CERTIFICATE OF SERVICE

      I hereby certify that on March 27, 2020,I conventionally filed the foregoing
with the Clerk of the Court and will send notification of the filing to the following
via U.S. Mail and electronic mail:

Archie I. Grubb, II
Braswell, Murphy,& Grubb,LLC
 1430 Wynnton Road
Columbus, GA 31906
(706)221-7020
archie@braswellmurphy.com

D.Brian Murphy
Braswell, Murphy,& Grubb,LLC
105 North Conception Street, Suite 100
Mobile, AL 36602
(251)225-4811
brian@braswellmurphy.com




                                         9
